Brooke, J.
(dissenting). I am unable to agree with the conclusions reached by my Brother MOORE' in this case. The essential provisions of the restrictions are that:
“No dwelling or other' structure shall be set nearer than ten feet to the west lot line of any lot,”
and that:
“There shall be nothing but a single private dwelling, with the necessary outbuildings, erected upon each lot.”
The defendant Fitzpatrick proposes to erect a dwelling house on a piece of ground made up of the easterly 40 feet of lot 51 and the westerly 10 feet of lot 50. Lots 50 and 51 are each platted 60 feet in width. There can be no doubt that it was the intention of those who created the restrictive covenant to provide .that not less than 60 feet should be occupied for each dwelling and its appurtenant structures. The fallacy of my Brother’s argument is apparent if we assume that Mr. Fitzpatrick had purchased none of lot 50 and only the easterly 30 feet of lot 51 and had attempted to erect upon that 30 feet his residence. In such case, as now, he would have satisfied the exact language of the restriction, according to the reasoning of my Brother, because his residence would be the only residence on lot 51 and would be more than 10 feet east of the westerly line of lot 51. It seems to me quite apparent that in such a case any court clothed with equitable jurisdiction would enjoin the defendant Fitzpatrick from proceeding. What he proposes to do *71now is, in principle, exactly what he would propose to do in the case supposed. He now proposes to use 50 feet for his residence instead of 30 feet in the supposed case, while the’platted lot is 60 feet wide. The paramount rule, for the construction of restrictive covenants is that effect shall be given to the actual intent of the parties, if that be possible, without doing violence to the language used. A restrictive covenant which recites that:
“There shall be nothing but a single private dwelling, with the necessary outbuildings, erected upon each lot,”
certainly cannot mean that a single private dwelling can be erected upon a strip of ground less than a lot as platted. The record contains abundant testimony to the effect that wide lots, affording opportunity for proper landscaping about residences, tend to increase the value of residential property, and that narrow lots, where the houses are built close together, tend to reduce such value. It is defendant Fitzpatrick’s intention to erect a structure within five feet of his westerly lot line, whereas the restrictive covenant is that:
“No dwelling or other structure shall be set nearer than ten feet to the west lot line of any lot.”
According to the reasoning of my Brother MOORE, Mr. Fitzpatrick satisfied this restriction^ by asserting that the westerly 20 feet of lot 50, which he does not own, but which is owned by the complainant Gnau, may be used by him in the computation. This, it seems to me, is manifestly inequitable.
Again, suppose that Mr. Fitzpatrick was the owner of the westerly 30 feet of lot 50 and the easterly 30 feet of lot 51 and desired to erect a building thereon. Construing the restrictive covenant that:
*72“No dwelling or other structure shall be set nearer than ten feet to the west lot line of any lot,”
as my Brother does, Mr. Fitzpatrick would be obliged to erect his dwelling ten feet east of the center line of the plot owned by him upon the easterly twenty feet of the lot, leaving 40 feet to the west unoccupied. The word “lot” in the restrictive covenant quoted should be held to mean the building site or premises about to be improved. Given this construction in the case at bar Mr. Fitzpatrick would be obliged to erect his house ten feet from the westerly line of the property owned by him. This he cannot do because his structure as at present planned reaches to the very easterly limit of the lot he owns.
The construction placed upon the restrictions by the other owners upon this street, none of whom have attempted to replat the lots and place residences on less than a single lot, has been uniform. While this construction may not be absolutely controlling, it should receive great weight in determining the true meaning of the covenant in question.
I am of the opinion that the injunction should issue as prayed.
Bird and Kuhn, JJ., concurred with Brooke, J.